 1

 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7
                                         EASTERN DISTRICT OF CALIFORNIA
 8

 9    ELAINE K. VILLAREAL,
                                                                       Case No. 1:15-cv-01410-DAD-EPG (PC)
10                       Plaintiff,
               v.                                                      ORDER APPROVING STIPULATION TO
11                                                                     MODIFY THE DISCOVERY AND
      COUNTY OF FRESNO and MARGARET                                    SCHEDULING ORDER
12    MIMS,
13                                                                     (ECF No. 149)
                         Defendants.
14

15
              Pursuant to the stipulation of the parties (ECF No. 149), and finding that good cause exists
16
     for modifying the Amended Scheduling Order as requested by the parties,1
17
              IT IS ORDERED that the Amended Scheduling Order, entered on January 25, 2019 (ECF
18
     No. 141), is modified as follows:
19
              Event                                                    New Date or Deadline
20
              Nonexpert Discovery Cutoff                               January 10, 2020
21            Expert Disclosure Deadline                               February 7, 2020
22            Rebuttal Expert Disclosure                               March 6, 2020
              Expert Discovery Cutoff                                  April 6, 2020
23
              Dispositive Motion Deadline                              April 21, 2020
24
              Motions for Attendance of Incarcerated                   November 11, 2020
25            Witnesses at Trial2
26
        1
          The stipulation states that “[t]his is the first request for an extension of the deadlines requested by the parties.”
27   (ECF No. 149, p. 1). However, the Court has previously extended the deadlines in this case by approximately five
     months. (Compare ECF No. 127 with ECF No. 141).
28      2
          If a party wants the Court to issue writs to secure the attendance of incarcerated witnesses at trial, that party must

                                                                   1
 1            Oppositions to Motions for Attendance of               December 11, 2020
 2            Incarcerated Witnesses at Trial
              Pretrial Conference                                    January 11, 2021, at 1:30 p.m.
 3
              Trial                                                  March 16, 2021 at 1:00 p.m.
 4

 5            All other dates and deadlines remain as previously set.3

 6

 7   IT IS SO ORDERED.

 8
         Dated:       August 13, 2019                                     /s/
 9                                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     file a motion for the attendance of incarcerated witnesses.
28       3
           The parties did not request modification of, and the Court is not modifying, the exhaustion motion filing deadline.

                                                                 2
